Citation Nr: 0013426
Decision Date: 05/22/00	Archive Date: 09/08/00

DOCKET NO. 98-15 755               DATE MAY 22, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Seattle, Washington

THE ISSUES

1. Entitlement to an effective date prior to April 1, 1997 for an
award of compensation benefits for degenerative disc disease of the
lumbar spine with left leg numbness and muscle weakness.

2. Entitlement to an initial evaluation in excess of 40 percent for
degenerative disc disease of the lumbar spine with left leg
numbness and muscle weakness.

REPRESENTATION

Appellant represented by: AMVETS

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Solomon J. Gully, IV, Associate Counsel 

INTRODUCTION

The appellant served on active duty from April 1976 to May 1977,
and from April 1978 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a June 1998 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board notes that during the pendency of the appeal, the RO
granted a 40 percent evaluation for the veteran's service-connected
low back disability. While the veteran appealed the RO's June 1998
rating decision granting a 20 percent evaluation for the low back
disorder, the subsequent partial grant of 40 percent does not
terminate the issue on appeal. The United States Court of Appeals
for Veterans Claims (Court) (known as the United States Court of
Veterans Appeals prior to March 1, 1990) has held that where a
veteran has filed a notice of disagreement (NOD) as to the
assignment of a disability evaluation, a subsequent rating decision
awarding a higher rating, but less than the maximum available
benefit, does not abrogate the pending appeal. See AB v. Brown, 6
Vet. App. 35, 38 (1993).

Upon reviewing the record, the Board is of the opinion that
additional development is warranted as to the veteran's claim for
an initial evaluation in excess of 40 percent for degenerative disc
disease of the lumbar spine with left leg numbness and muscle
weakness. Therefore, the disposition of this claim will be held in
abeyance pending further development by the RO, as requested below.

- 2 - 

FINDINGS OF FACT

1. The VA has fulfilled its duty to assist the veteran in the
development of all facts pertinent to his claim for an earlier
effective date.

2. The veteran filed an informal claim for service connection for
a low back disorder on April 1, 1997.

3. In June 1997, the veteran submitted a formal claim of
entitlement to service connection for a low back disorder. This
claim was denied by the RO in September 1997.

4. Additional service medical records showing treatment for
residuals of a low back injury were associated with the veteran's
claims folder in November 1997.

5. By rating action of June 1998, the RO granted entitlement to
service connection for degenerative disc disease of the lumbar
spine with left leg numbness and muscle weakness, for which a 20
percent evaluation was assigned, effective from April 21, 1997.

6. In an August 1998 rating decision, the RO noted that the June
1998 rating decision assigned the April 21, 1997 effective date for
the grant of service connection for a low back disability based on
the mistaken notation that the veteran's informal claim was
received on that date. Consequently, the RO assigned an April 1,
1997 effective date.

CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to April
1, 1997 for the grant of service connection for degenerative disc
disease of the lumbar spine with left leg numbness and muscle
weakness have not been met. 38 U.S.C.A. 5110 (West 1991); 38 C.F.R.
3.155, 3.157, 3.400 (1999).

3 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran filed an informal claim for service connection for a
low back disability on April 1, 1997. Therein, he indicated that he
submitted a claim for service connection for a low back disability
in Denver, Colorado approximately six years earlier, but was never
advised of the status of the claim.

The veteran filed a formal claim of entitlement to service
connection for a low back disorder in June 1997. He reported he
previously had filed a claim for compensation benefits. He
maintained that he injured his low back during service in the Navy
in approximately 1979.

Following a June 1997 VA examination, the pertinent diagnoses were
chronic low back pain, muscular, and left leg circumferential
numbness and weakness, occult etiology.

Later that month, the National Personnel Records Center (NPRC)
verified the veteran's period of active duty in the Air Force from
April 1976 to May 1977.

A September 1997 rating decision denied the veteran's claim for
service connection for a low back disability on the basis that
there was no evidence of a lumbar spine injury during service, and
no evidence of continuous treatment for a low back disorder since
the veteran's discharge. The RO noted that service medical records
from June 1977 to June 1983 could not be obtained for review, and
indicated that the veteran's claim would be reconsidered if these
records were located.

In November 1997, NPRC forwarded the veteran's service medical
records for his period of service in the Navy from April 1978 to
April 1983 to the RO. These records indicate that the veteran was
injured when he was blown across the flight

4 - 

deck of an aircraft carrier by a jet blast in October 1978, and
show subsequent treatment for low pack pain.

A November 1982 X-ray report is negative for evidence of fracture
or dislocation of the lumbosacral spine.

A March 1998 emergency room report notes complaints of left hip
pain over the previous hour, and leg pain over the previous 20
minutes. The diagnostic assessment was herniated nucleus pulposus.
An orthopedic examination was ordered.

An orthopedic consultation report dated later that month notes a
history of trauma to the lumbosacral spine four years earlier. The
veteran reported developing severe left hip pain and left leg
weakness earlier in the day while carrying a heavy item. The final
assessment was herniated nucleus pulposus.

Based on this evidence, a June 1998 rating decision granted service
connection for degenerative disc disease of the lumbar spine with
left leg numbness and muscle weakness, for which a 20 percent
evaluation was assigned effective from April 21, 1997. The veteran
filed a notice of disagreement (NOD) with this decision the
following month.

An August 1998 rating decision pointed out that the assignment of
the April 21, 1997 effective date for the grant of service
connection for a low back disability was based on the mistaken
notation that the veteran's informal claim was received on that
date. Consequently, the RO assigned an April 1, 1997 effective
date.

The veteran submitted a substantive appeal (Form 9) in September
1998, perfecting his appeal.

According to an October 1998 DRO conference report, the veteran
indicated that he applied for VA benefits twice before moving to
Seattle, Washington. He explained that he was told to submit a
separate application for compensation benefits while

- 5 - 

receiving low back treatment at the Denver, Colorado VA Medical
l@enter (VAMC) in 1987 and 1991. The veteran reported that he filed
claims with the "Federal Center" in Denver, Colorado, which is a
large former military property housing many agencies, but never
received a response. He noted that the RO experienced difficulty in
securing his service medical records from the Navy, and suggested
that it should be assumed that his previously filed applications
were lost. He maintained that an earlier effective date for the
grant of service connection for his low back disorder was therefore
warranted.

In March 1999, the RO requested that the Seattle and Denver VAMCs
review all personnel and administrative files for a formal claim
for service correction for a low back disorder (VA Form 21-526), or
for an equivalent document which could be construed as an informal
claim for compensation. Negative responses were received from both
VAMCs later that month.

A November 1999 rating decision granted a 40 percent evaluation for
the veteran's degenerative disc disease of the lumbar spine with
left leg numbness and muscle weakness.

During a March 2000 travel Board hearing, the veteran testified
that he moved to Denver, Colorado following his separation from
service in 1983. Transcript (T.) at 4. He reported that he first
filed a claim for service connection for a low back disability in
late 1986 or early 1987. T. at 5. He explained that he called the
VA Center in Denver, Colorado, and indicated that he wanted to file
a claim for service connection. T. at 5. The Vet Center reportedly
forwarded the necessary forms to his grandmother's house. T. at 5.
The veteran related that he completed the forms and mailed them to
the VA, but never received a response. T. at 5-6. He stated that he
called the RO to follow up on his claim, and was told that the
process could take up to six months. T. at 6. When he called back
six months later, he was reportedly told to call back in "a little
while" because the RO was "backed up." T. at 6. He stated that he
called the RO a few months later and was told to wait until he
received a letter from the VA. T. at 6. The veteran reported that
he never received this letter. T. at 6 and 10.

6 - 

Analysis

A review of the record demonstrates that the veteran has submitted
a well-grounded claim with respect to an effective date earlier
than April 1, 1997, for the grant of service connection for
degenerative disc disease of the lumbosacral spine with left leg
numbness and muscle weakness. He is competent to report he
submitted a written claim to VA, and therefore the veteran has
presented a claim that is plausible. 38 U.S.C.A. 5107(a).
Accordingly, VA has a duty to assist the veteran in the development
of facts pertinent to his claim. 38 U.S.C.A. 5107(a); Murphy v.
Derwinski, 1 Vet. App. 78, 81-2 (1990). Upon review of the entire
record, the Board concludes that the evidence currently of record
provides a sufficient basis upon which to address the merits of the
veteran's claim, and that he has been adequately assisted in the
development of his case.

An award of service connection shall be assigned the day following
separation from active service or the date entitlement arose if the
claim is received within one year after separation from active
duty, otherwise, the date of receipt of the claim or date
entitlement arise, whichever is later. 38 U.S.C.A. 5110 (West
1991); 38 C.F.R. 3.400 (1999).

Under 38 C.F.R. 3.155, an informal claim consists of any
communication or action, indicating an intent to apply for one or
more benefits under the laws administered by VA from a claimant,
his or her duly authorized representative, a Member of Congress, or
some person acting as next friend of the claimant who is not sui
juris. Such informal claims must identify the benefit sought. Upon
receipt of an informal claim, if a formal claim has not been filed,
an application form will be forwarded to the claimant for
execution. If received within 1 year from the date it was sent to
the claimant, it will be considered filed as of the date of receipt
of the informal claim. 38 C.F.R. 3.155(a).

Under 38 C.F.R. 3.157, an informal claim may consist of a report of
examination or hospitalization. The provisions of this paragraph
apply only when such reports

- 7 -

relate to examination or treatment of a disability for which
service-connection has previously been established or when a claim
specifying the benefit sought is received within one year from the
date of such examination, treatment or hospital admission.
Moreover, 38 C.F.R. 3.157(b) provides that the date of an
outpatient or hospital examination or admission to a VA or
uniformed service hospital will be accepted as the date of receipt
of an informal claim for increased benefits, or an informal claim
to reopen, with respect to disabilities for which service
connection has been granted. The United States Court of Appeals for
Veterans Claims (Court) has held that a report of examination or
hospitalization may be accepted as an informal claim for benefits,
but only after there has been a prior allowance or disallowance of
a formal claim for compensation. Crawford v. Brown, 5 Vet. App. 33,
35-6 (199:3); 38 C.F.R. 3.157 (1999).

The veteran maintains that he initially filed a claim of
entitlement to service connection for a low back disability in late
1986 or early 1987. He asserts that the RO lost this claim, and an
earlier effective date prior to April 1, 1997 for an award of
compensation benefits for degenerative disc disease of the lumbar
spine with left leg numbness and muscle weakness is therefore
warranted.

The evidence of record fails to reveal a claim, even an informal
one, for service connection for a low back disorder prior to April
1, 1997. The Board notes that in March 1999, the RO requested that
the Seattle and Denver VAMCs review all personnel and
administrative files for either a formal or informal claim for
service connection for a low back disorder. No such documents were
found.

The Court has defined a presumption of administrative regularity as
follows: "[t]he presumption of regularity supports the official
acts of public officers and, in the absence of clear evidence to
the contrary, courts presume that they have properly discharged
their official duties." Clear evidence to the contrary is required
to rebut the presumption of regularity. Ashley v. Derwinski, 2 Vet.
App. 307 (1992), (quoting United States v. Chemical Foundation, 272
U.S. 1, 14-15 (1926). While the Ashley case dealt with regularity
and procedures at the Board, in Mindenhall v.

8 -

Brown, 7 Vet. App. 271 (1994), the Court applied the presumption of
regularity to procedures at the RO level, such as in the instant
case.

The Board recognizes the veteran's assertions that he filed a claim
for service connection for a low back disability with the Denver,
Colorado RO in 1986 or 1987, and followed up on the status of the
claim several times. He maintains that he was told to wait for a
letter from the RO, but never received correspondence regarding the
status of his claim. However, the Board must conclude that these
unsupported allegations are insufficient to rebut the presumption
of administrative regularity. The Board must point out that the
veteran's own accounts of the events surrounding the submission of
the earlier claim would indicate that VA records would not only
include the claim, but also collateral evidence as to telephone
contacts. No such evidence has been located.

After having carefully reviewed the evidence in this case,
including the procedural history, the Board has concluded that the
RO assigned the earliest effective date possible, the date of the
informal claim, April 1, 1997. The Board finds no basis under the
applicable regulations upon which to predicate a grant of the
benefit sought on appeal regarding an earlier effective date for
service connection for degenerative disc disease of the lumbosacral
spine with left leg numbness and muscle weakness. 38 C.F.R. 3.400.
Accordingly, an effective date prior to April 1, 1997, for the
grant of entitlement to service connection for degenerative disc
disease of the lumbosacral spine with left leg numbness and muscle
weakness is denied.

ORDER

An effective date prior to April 1, 1987 for the grant of service
connection for degenerative disc disease of the lumbosacral spine
with left leg numbness and muscle weakness is denied.

9 - 

REMAND

The Board finds that the veteran's claim for an initial evaluation
in excess of 40 percent for degenerative disc disease of the lumbar
spine with left leg numbness and muscle weakness is well grounded,
as it is capable of substantiation. Murphy v. Derwinski, 1 Vet.
App. 78 (1990). This finding is based on the veteran's assertion
that the disability has increased in severity. Proscelle v.
Derwinski, 2 Vet. App. 629 (1992). If a claim is well grounded, VA
has a duty to assist in the development of facts pertinent to the
claim (38 U.S.C.A. 5107(b)) which includes a thorough VA
examination. Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The veteran maintains that a separate 10 percent evaluation is
warranted for his service-connected low back disability under 38
C.F.R. 4.71a, Diagnostic Code 5285, for demonstrable deformity of
a vertebral body.

While the RO has attempted to obtain a medical opinion regarding
whether the veteran's deformity of the L1 vertebral body is related
to a back injury in service, the Board finds the medical opinions
of record to be ambiguous. A June 1997 X- ray study of the
lumbosacral spine showed deformity of the L1 body consistent with
an old compression fracture. Following a November 1998 VA
examination, the physician concluded that based on the apparent
force from the 1979 injury, it was "at least as likely as not that
the changes noted at T12 and L1 are associated with prior trauma."
In an April 1999 addendum to the examination report, the physician
clarified that there was "definitively evidence of a small
compression fracture affecting L1, however minimal, and it is at
least as likely as not due to the trauma sustained in 1979."
According to a July 1999 Report of Contact, the physician noted
that November 1998 X-rays, and a January 1998 MRI study revealed
osteophytes and some disk space narrowing. He explained that "these
are changes sometimes associated with traumatic injury, with or
without clear evidence of fracture, sometimes with aging and
sometimes congenital." The examiner concluded that the changes in
the veteran's low back "do not appear to be the immediate result of
his in-service injury, as in immediate and obvious fracture at the
time of [the] accident."

10- 

The Board is uncertain as to whether the osteophytes noted in the
July 1999 Report of Contact constitute a demonstrable deformity of
the L1 vertebral body. Further, while the examiner opined that the
veteran's osteophytes and disk space narrowing did not appear to be
the immediate result of the injury in service, he did not offer an
opinion as to,whether these changes were otherwise related to
trauma during service. Consequently, the Board is of the opinion
that clarification of the July 1999 opinion is required.

The Board further observes that there may be significant VA medical
records that have not been obtained by the RO. In particular, the
January 1998 MRI report cited by the physician in the July 1999
Report of Contact is not currently of record. In addition, during
a November 1999 DRO conference, the veteran reported that a
scheduled MRI study was still pending. The Board notes that these
records may be highly relevant to the disposition of the veteran's
claim. These statements essentially place VA on notice that
relevant evidence that supports the veteran's claim may exist or
could be obtained. See Epps v. Brown, 9 Vet. App. 341 (1996);
Robinette v. Brown, 8 Vet. App. 69 (1995).

It should be noted that records of VA medical treatment are deemed
to be constructively of record in proceedings before the Board.
Bell v. Derwinski, 2 Vet. App. 611 (1992). In addition, if the
requested records are not available, the record should reflect an
explanation of how records are maintained, why the search that was
conducted constituted a reasonably exhaustive search, and why
further efforts are not justified. Dixon v. Derwinski, 3 Vet. App.
261, 264 (1992).

Lastly, the Board notes that in the recent determination in
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that
evidence to be considered in the appeal of an initial assignment of
a rating disability was not limited to that reflecting the then
current severity of the disorder. See Francisco v. Brown, 7 Vet.
App. 55, 58 (1994). In that decision, the Court also discussed the
concept of the "staging" of ratings, finding that, in cases where
an initially assigned disability evaluation has been disagreed
with, it was possible for a veteran to be awarded separate
percentage

- 11 -


evaluations for separate periods based on the facts found during
the appeal period. Fenderson, 12 Vet. App. at 126. See also
Francisco, 7 Vet. App. at 58 (where entitlement to compensation has
already been established and an increase in the disability rating
is at issue, the present level of disability is of primary
concern). Since this matter stems from an original claim, the
considerations highlighted by Fenderson are applicable.

Therefore, pursuant to VA's duty to assist the appellant in the
development of facts pertinent to his claims under 38 U.S.C.A.
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 3.103(a) (1999), the
Board is deferring adjudication of the issue prepared and certified
for appellate review pending a remand of the case to the RO for
further development as follows:

1. The veteran may submit additional evidence and argument in
support of his claim. Kutscherousky v. West, 12 Vet. App. 369
(1999).

2. In order to ensure that all relevant treatment records have been
secured, the veteran should be requested to identify all sources of
treatment for his low back disability that are not currently a part
of the record. In particular, the RO's attention is directed to the
January 1998 MRI report noted by the VA physician in the July 1999
Report of Contact, and the veteran's statement regarding a pending
MRI examination during the November 1999 DRO conference. After any
necessary information and authorization are obtained from the
veteran, outstanding records, VA or private, inpatient or
outpatient, should be obtained by the RO and incorporated into the
claims folder.

3. Thereafter, the RO should forward the veteran's complete claims
file to the physician who performed the

- 12 -

November 1998 VA examination for clarification regarding the
opinions noted in the July 1999 Report of Contact. In particular,
the examiner should offer an opinion as to the degree of medical
probability, expressed in percentage terms, if feasible, that any
current deformity of the L1 vertebral body is causally linked to
the veteran's service. The entire claims file must be made
available to the examiner for review and preparation of a
supplemental opinion. The report should reflect a review of the
claims file and include a complete rationale for all opinions
expressed. If an additional examination is deemed necessary, it
should be scheduled.

In the event that the same examiner is not available to clarify the
comments noted in the July 1999 Report of Contact, the RO may
attempt to secure clarification through another physician. In this
event, however, the physician should determine whether such
clarification is feasible without a personal examination of the
veteran. If the physician deems an examination necessary in order
to provide the requested opinions, appropriate arrangements should
be made for such an examination.

4. After reviewing any newly obtained evidence, the RO should
determine whether an additional VA examination is warranted to
ascertaining the extent of severity of the veteran's service-
connected low back disability. If so, an examination by the
appropriate physician should be scheduled, and all necessary
special studies or tests should be accomplished. The claims file
and a copy of this remand must be made available to and reviewed by
the examiner in conjunction with the

- 13 -

examination. The examination report should include a detailed
account of all pathology found to be present.

5. Thereafter, the RO should review the claims file to ensure that
the above requested development has been completed in full. In
particular, the RO should review the requested medical opinion to
ensure that it is in complete compliance with the directives of
this remand and if it is not, the RO should implement corrective
procedures. In addition, the RO should ensure that all reasonable
steps have been taken to secure any outstanding medical records
identified by the veteran. Stegall v. West, 11 Vet. App. 268
(1998).

6. After the completion of any development deemed appropriate in
addition to that specified above, the RO should readjudicate the
issue of entitlement to an initial evaluation in excess of 40
percent for degenerative disc disease of the lumbar spine with left
leg numbness and muscle weakness.

If the benefits requested on appeal are not granted to the
veteran's satisfaction, the RO should issue a supplemental
statement of the case. A reasonable period of time for a response
should be afforded. Thereafter, the case should be returned to the
Board for final appellate review, if otherwise in order. By this
rem;md, the Board intimates no opinion as to any final outcome
warranted. The appellant need take no action until otherwise
notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'

14 -

Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes).


Richard B. Frank 
Member, Board of Veterans' Appeals

15 -



